Title: To Benjamin Franklin from John Whitehurst, 18 January 1770
From: Whitehurst, John
To: Franklin, Benjamin


Dear Sir
Derby 18 Jan, 1770
The natural tendency of philosophical minds to promote useful knowledge, seems to render an apology to you quite needless for the favour I’m going to request.

I’m inform’d Sir, that the truely eminent Artist Mr. West is one of that Class of men who cultivates the Science he professes for the Sake of the Art only. A most laudable example indeed.
A Young artist, who I humbly conceive has some merit, has expressd a strong desire of being a Student under Mr. West, but is destitute of a friend to interceed for him. His Name is Powell, a Sober worthy Youth, and Extremely Assiduous to attain a degree of Emenence. If you could with propriety name Mr. Powells inclination, to Mr. West, I verily believe, it woud give that Worthy Gentleman pleasure to see the progress he has made. But previous to your taking that Step, I presume it would be agreeable to you to see a Specimen of Mr. Powells performance. Shoud this proposal meet your approbation, Mr. Powell will wait on you when ever you are pleased to Address a line to him at Mr. Hurlstones in Cary Street, whose Son has the Honour of being a Studient at this time, and Can speak to his moral Character.
Mr. Tissington tells me you propose leaving England in the Spring, which gives me some Concern as well as my worthy friend. We purpose doing our Selves the pleasure to take leave of you in London, and shoud hope to be favourd with a line a few weeks before your departure.
I hope Mrs. Stevenson is well, to whom please to present my Complements And that I hope she will spend some weeks with me when she comes down into Derbyshire who am Sir Your Most Obedient Servant
John Whitehurst
PS I hope you received a Hare by the derby Stage on Wednessday morning last. Pray Sir, what will be done about the duties imposed on the North Americans? I shoud Esteem it a Singular favour to know your Sentiments on that head.
 
Addressed: To / Benj. Franklin Esqr / Mrs. Stevensons  Craven Street / the Strand / London
